Allowable Subject Matter

Claims 21-40 (renumbered 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The arguments in applicant’s remarks filed on 3/5/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations receiving, via a graphical user interface (GUI), a first selection an input defining a first action that invokes the function of the API, to the first action, and an output from the first action, generating a first mapping between the input to the first action and the input to the function based on the specification, generating a second mapping between the output from the function and the output from the first action based on the specification, receiving, via the GUI, a second selection defining a second action and an input to the second action, generating an association between the output from the first action and the, input to the second action and wherein a value of the output of the first action is passed from the first action to the second action during execution of the workflow (remarks, pages 1-2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANIL KHATRI/Primary Examiner, Art Unit 2191